                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 UNITED STATES OF AMERICA,                         :   Civil No.: 1:19CV00186
                Plaintiff,                         :
                                                   :
              v.                                   :
                                                   :
 $34,760.00 in U.S. CURRENCY,                      :
                                                   :
 $4,117.00 in U.S. CURRENCY,                       :
                                                   :
 2015 BMW 428i,                                    :
 VIN WBA4A5C57FD410683,                            :
                                                   :
 2014 TOYOTA HIGHLANDER,                           :
 VIN 5TDBKRFH9ES021793,                            :
                                                   :
 and                                               :
                                                   :
 2004 LEXUS RX330,                                 :
 VIN JTJHA31U240021955,                            :
              Defendants.                          :

                      VERIFIED COMPLAINT OF FORFEITURE

       NOW COMES Plaintiff, the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina, and

respectfully states as follows:

       1.     This is a civil action in rem brought to enforce the provisions of 18 U.S.C. §

2428 for the forfeiture of the aforesaid defendant properties which constitute or are derived

from proceeds of the transportation of individuals in interstate commerce or were used or

intended to be used to commit or facilitate the commission of the transportation of

individuals in interstate commerce with the intent that such individual engage in

prostitution, in violation of 18 U.S.C. § 2421.



            Case 1:19-cv-00186 Document 1 Filed 02/15/19 Page 1 of 4
       2.     This action is also brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(C) for the forfeiture of the aforesaid defendant properties which constitute or are

derived from proceeds traceable to a violation constituting specified unlawful activity as

defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offense, specifically the

use of interstate travel to carry out a separate offense in violation of 18 U.S.C. § 1952.

       3.     The defendant $34,760.00 in U.S. Currency was seized on May 2, 2018, in

Cary, North Carolina, and has been deposited to the Treasury Suspense Account.           The

defendant $4,117.00 in U.S. Currency was seized on May 2, 2018, in Whitsett, North

Carolina, and has been deposited to the Treasury Suspense Account.        The defendant 2015

BMW 428i and 2014 Toyota Highlander were seized on May 2, 2018, in Cary, North

Carolina, and are currently in the custody of U.S. Customs and Border Protection in

Charlotte, North Carolina.    The defendant 2004 Lexus RX330 was seized on May 2, 2018

in Whitsett, North Carolina, and is currently in the custody of U.S. Customs and Border

Protection in Charlotte, North Carolina.

       4.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant properties.     This Court has jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. §

1355(a).

       5.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1) and 1395,

because the defendant properties were seized while located in the jurisdiction of this Court,

or one or more of the acts giving rise to forfeiture occurred in this district.

       6.     Upon the filing of this complaint, Plaintiff requests that the Court issue an



             Case 1:19-cv-00186 Document 1 Filed 02/15/19 Page 2 of 4
arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which Plaintiff will execute

upon the properties pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

       7.     The facts and circumstances supporting the seizure and forfeiture of the

defendant properties are contained in Exhibit A, attached hereto and wholly incorporated

herein by reference.

       WHEREFORE, the United States of America prays that process of a Warrant for

Arrest and Notice In Rem be issued for the arrest of the defendant properties; that due notice

be given to all parties to appear and show cause why the forfeiture should not be decreed;

that judgment be entered declaring the defendant properties be forfeited to the United States

of America for disposition according to law; and that the United States of America be

granted such other relief as this Court may deem just and proper, together with the costs

and disbursements of this action.

       This the 15th day of February, 2019.

                                               Respectfully submitted,

                                               MATTHEW G.T. MARTIN
                                               United States Attorney


                                               /s/ Steven N. Baker
                                               Steven N. Baker
                                               Assistant United States Attorney
                                               NCSB #36607
                                               101 S. Edgeworth Street, 4th Floor
                                               Greensboro, NC 27401
                                               Phone: (336)333-5351
                                               Email: steve.baker3@usdoj.gov




            Case 1:19-cv-00186 Document 1 Filed 02/15/19 Page 3 of 4
                                   VERIFICATION

      Pursuant to 28 U.S.C. § 1746, I verify under penalty of pe1jury under the laws of

the United States of America, that the contents of the foregoing Complaint are true and

correct to the best of my knowledge, information and belief.




                                                Bryan S. Irwin
                                                Task Force Officer
                                                Homeland Security Investigations




           Case 1:19-cv-00186 Document 1 Filed 02/15/19 Page 4 of 4
                                     DECLARATION

       I, Bryan Irwin, pursuant to 28 U.S.C. § 1746, under penalty of perjury and pursuant

to the laws of the United States, state that the following is true and correct to the best of my

knowledge and belief:

       1.      I am an investigative or law enforcement officer of the United States

within the meaning of Title 18, United States Code, that is, an officer of the United

States who is empowered by law to conduct investigations of and to make arrests for

offenses enumerated in Section 2516 of Title 18. I am a Task Force Officer with the

United States Department of Homeland Security (DHS), U.S. Immigration and Customs

Enforcement (ICE), Homeland Security Investigations (HSI). I am currently assigned to

the Office of the Resident Agent in Charge, Winston-Salem, North Carolina (NC). I

have been a sworn law enforcement agent for 20 years and an HSI Task Force Officer

since 2013. I have a Bachelor of Science degree from a regionally accredited institution

focusing in the field of criminal justice.

       2.      This declaration is based on my own knowledge and experience as well

as information provided by other federal, state, and local law enforcement agencies.

       3.      This declaration is being submitted in support of a Verified Complaint of

Forfeiture of the following:

       a.     $34,760.00 in U.S. Currency;

       b.     $4,117.00 in U.S. Currency;

       c.     2015 BMW 428i, V I N WBA4A5C57FD410683;

       d.     2014 Toyota Highlander, VIN 5TDBKRFH9ES021793; and


                                                                                               A


            Case 1:19-cv-00186 Document 1-1 Filed 02/15/19 Page 1 of 14
       e.     2004 Lexus RX330, VIN JTJHA31U240021955,

which were seized from Jia LIU (dba STONEY CREEK SPA) and are subject to forfeiture

to the United States pursuant to Title 18, United States Code, Sections 981 and 2428.

       4.      This forfeiture action arises from investigations of LIU dba STONEY

CREEK SPA for violations of state and federal law, including without limitation human

trafficking, the use of interstate transportation in facilitation of prostitution, money

laundering, and operating unlicensed massage businesses (the “SUBJECT OFFENSES”).

                INVESTIGATIVE BACKGROUND: TOUCH OF ASIA

       5.     In 2014 law enforcement received information regarding acts of prostitution

and suspected human trafficking violations occurring at a business called Touch of Asia,

located in Cary, North Carolina.

       6.     Between 2014 and 2017 law enforcement agents conducted an investigation

which revealed that LIU and/or individuals acting at her direction violated state and federal

law by engaging in the SUBJECT OFFENSES in connection with LIU’s operation of

Touch of Asia. The investigation revealed the following facts, among others:

       a.     Sexually oriented advertisements for Touch of Asia were routinely posted on

              internet websites associated with human trafficking and commercial sex acts,

              including backpage.com, USAsexguide.com, and rubmaps.com.

       b.     Witnesses confessed to paying for sexual services at Touch of Asia on a

              regular basis.




                                             2




            Case 1:19-cv-00186 Document 1-1 Filed 02/15/19 Page 2 of 14
       c.     Touch of Asia employees solicited undercover law enforcement agents for

              sex acts.

       d.     Patrons of Touch of Asia regularly posted comments and/or ratings for the

              sexual services received there. For example, in July 2015, a patron posted a

              review on rubmaps.com regarding Touch of Asia employee “Mimi,” stating,

              “Mimi 5 Stars. Be nice and if you’re not sketchy, pushy, or ugly you can see

              tits, ass pussy and blow a load. good luck. ;).”

       7.     On March 14, 2016, at about midnight, law enforcement agents on routine

business checks observed that the rear entrance to Touch of Asia was ajar. To ensure that

a crime was not in progress, the officers entered the business and conducted a safety sweep.

They came into contact with two Asian females who were employees at Touch of Asia.

Both of the women were sleeping inside the business. Both had luggage in a backroom

that had a small kitchenette. These circumstances and statements made by the employees

indicated that Touch of Asia was involved in prostitution and other illegal activity.

       8.     In October 2016, law enforcement agents executed search warrants at Touch

of Asia which resulted in physical evidence demonstrating that LIU was the owner/operator

of Touch of Asia. In addition, bulk cash seizures were made from LIU’S residence.

       9.     Law enforcement interviewed Touch of Asia employees who stated that they

had recently arrived in North Carolina from New York, and that they frequently travel back

and forth between the New York and North Carolina.




                                             3




            Case 1:19-cv-00186 Document 1-1 Filed 02/15/19 Page 3 of 14
       10.     Law enforcement agents discovered that Liu paid the utility and power bills

for Touch of Asia.

       11.     A Touch of Asia employee identified Liu by photograph, becoming visibly

nervous, and saying that Liu worked at Touch of Asia, but not as a masseuse.

       12.     Law enforcement agents discovered that Touch of Asia employees feared for

their lives and the lives of their families.

       13.     As a result of the investigation into Touch of Asia, in March 2017, LIU was

charged with various North Carolina criminal law felonies, including operating a

continuing criminal enterprise and promoting prostitution.

                     INVESTIGATIVE BACKGROUND: SWEET SPA

       14.     In 2017 citizens filed complaints with law enforcement stating that

employees of Sweet Spa, aka Holiday Spa, located in Burlington, North Carolina, were

engaging in acts of prostitution and suspected human trafficking violations.

       15.     In May 2017 Burlington Police Department and North Carolina Massage

Board employees conducted a criminal investigation of Sweet Spa.

       16.     Sexually oriented advertisements for Sweet Spa were routinely posted on

internet websites associated with human trafficking and commercial sex acts including

rubmaps.com and backpage.com.

       17.     Patrons of Sweet Spa regularly posted explicit comments and/or ratings for

the sexual services received there.




                                               4




             Case 1:19-cv-00186 Document 1-1 Filed 02/15/19 Page 4 of 14
       18.     On May 24, 2017, law enforcement agents and North Carolina Board of

Massage employees conducted on-site interviews of Sweet Spa employees and patrons.

       19.     Sweet Spa employees identified LIU as their “boss.”

       20.     Investigators determined Sweet Spa employees and LIU were violating

North Carolina laws pertaining to massage and prostitution.

                                 STONEY CREEK SPA

       21.     Stoney Creek Spa and Skin Care Center (“STONEY CREEK SPA”) is

located at 954-B Golf House Road, Whitsett, North Carolina.

       22.     In February 2016, the Guilford County Sheriff’s Office (GCSO) and HSI

received information that LIU dba STONEY CREEK SPA was engaging in various crimes

including but not limited to the SUBJECT OFFENSES.

       23.     Between 2016 and 2018, GCSO and HSI investigated LIU dba STONEY

CREEK SPA and individuals acting in connection with STONEY CREEK SPA.

       24.      The investigation revealed that LIU and/or individuals acting at her

direction were engaged in illegal prostitution and related crimes during the course of

STONEY CREEK SPA’s daily business operations.

       25.      In February and March 2016 law enforcement agents conducted two

undercover operations at STONEY CREEK SPA. In both operations, undercover agents

entered STONEY CREEK SPA for massage services, and employees solicited the agents

to engage in acts of prostitution for money and/or engaged in other criminal law violations.




                                             5




             Case 1:19-cv-00186 Document 1-1 Filed 02/15/19 Page 5 of 14
      26.     Between August 2017 and May 2018 law enforcement agents conducted

three undercover operations at STONEY CREEK SPA. The operations once again revealed

that LIU and/or individuals acting at her direction were violating state and federal law

including but not limited to the SUBJECT OFFENSES.

      27.     STONEY CREEK SPA has been found to advertise on open source websites

commonly known to advertise locations and/or individuals involved with commercial sex

and/or human trafficking crimes.

      28.     Open source websites also contain narrative “reviews” posted by STONEY

CREEK SPA customers. The website USAsexguide.com contains numerous such reviews.

One review stated, “On the flip she gave me a tease message [sic] for a few minutes, and

the grab my boy’s [sic] said you need message [sic] here too. She asked how much 60? I

said no I got 40. She agreed.” There are many other reviews of a similar nature.

      29.     Investigators have never observed a female customer enter STONEY

CREEK SPA. All of its customers are middle-aged men. For example, In June 2017,

investigators observed 355 customers enter STONEY CREEK SPA. All 355 customers

were men.

      30.     Investigators interviewed numerous customers leaving STONEY CREEK

SPA; they confirmed that they engaged in acts of prostitution at STONEY CREEK SPA.




                                            6




            Case 1:19-cv-00186 Document 1-1 Filed 02/15/19 Page 6 of 14
       I.      2014 Toyota Highlander

       31.     New York State Department of Motor Vehicle records reflect that a 2014

Toyota Highlander (the “Highlander”) was purchased in 2014 and is presently registered

to LIU at 4563 156th Street, Flushing, New York (registration “MYZL”).

       32.      In July 2017 law enforcement agents observed the Highlander at the rear

door of STONEY CREEK SPA. Several Asian females were seen exiting the business and

unloading supplies from the Highlander into the business.

       33.      In June and July 2017, the Highlander was observed facilitating services for

STONEY CREEK SPA on at least three additional occasions by transporting individuals

and supplies for the business.

       34.      In August 2017, GCSO obtained a North Carolina court order to place an

electronic tracking device on the Highlander. In the order, the court found probable cause

to believe that LIU operated STONEY CREEK SPA, was knowingly promoting

prostitution there, and was using the Highlander in furtherance of her criminal activity.

       35.      GCSO officers placed a GPS electronic tracking device on the Highlander

shortly thereafter. GPS tracking records show that the Highlander traveled out of the state

of North Carolina. In addition, tracking records show that the Highlander frequently

traveled to other business locations in North Carolina directly linked to human trafficking

investigations and/or commercial sex. These travels included the following:

       a.       August 20, 2017 traveled to Flushing, NY.

       b.       Traveled to Sweet Spa on at least five separate occasions.


                                             7




             Case 1:19-cv-00186 Document 1-1 Filed 02/15/19 Page 7 of 14
      c.       Traveled to STONEY CREEK SPA on at least two separate occasions.

      II.      2004 Lexus RX330

      36.     New York State Department of Motor Vehicle records show that a 2004

Lexus RX330 (the “Lexus”) was purchased in 2012 and is presently registered to LIU at

4563 156th Street, Flushing, New York (registration “FZL-7641”).

      37.     In April 2018 officers conducting surveillance observed an Asian female

unloading supplies from the Lexus into the rear door of STONEY CREEK SPA. After

unloading the supplies, the female drove the Lexus to a nearby dumpster where she

discarded a box. Officers retrieved the box; it reflected LIU’s residence address in Cary,

North Carolina.

      38.     On May 1, 2018, law enforcement agents observed an Asian female exit

STONEY CREEK SPA and enter the Lexus. The Lexus traveled approximately 20 minutes

to a bus stop in a Walmart parking lot in Burlington, North Carolina, where a youthful

looking Asian female was picked up and taken to STONEY CREEK SPA. Both Asian

females exited the Lexus, walked into STONEY CREEK SPA, and did not exit. The

youthful Asian female was observed to be carrying a suitcase.

      39.     On May 3, 2018, law enforcement officers executed a search warrant at

STONEY CREEK SPA. During that search, officers identified and interviewed the

youthful Asian female. She stated that she had recently arrived from New York by bus.

      40.     During the search of STONEY CREEK SPA, officers found the New York

registration card for the Lexus, located amid the spa’s business paperwork.


                                            8




            Case 1:19-cv-00186 Document 1-1 Filed 02/15/19 Page 8 of 14
      III.     2015 BMW 428i

      41.       In March 2016 GCSO officers went to STONEY CREEK SPA to arrest

employees for violations of various state crimes, including prostitution. While they were

at the business, LIU arrived at STONEY CREEK SPA driving a 2015 BMW 428i, V I N

WBA4A5C57FD410683, NC license MRSJIA (the “BMW”).

      42.       LIU demanded to be allowed entry and attempted to forcibly enter the

business, but was denied. When law enforcement agents revealed their identity to LIU and

informed her of the circumstances, LIU immediately returned to the BMW and drove away.

      43.       In May 2018, when officers executed a search warrant at LIU’s residence,

they located the BMW in the garage. They also located documents within the BMW linking

LIU to the SUBJECT OFFENSES, including bank deposit and check books for businesses

that officers knew to be involved in the SUBJECT OFFENSES.

  SEARCH OF STONEY CREEK SPA AND LIU’S RESIDENCE ON MAY 3, 2018

      44.      On May 2, 2018, North Carolina Superior Court Judge S. Bray issued search

warrants for STONEY CREEK SPA and Liu’s residence.

      I.       Search of STONEY CREEK SPA

      45.      On May 3, 2018, Officers executed the search warrant at STONEY CREEK

SPA. They found and seized various items indicative of the SUBJECT OFFENSES,

including lingerie, sex toys, financial documents, ledgers, and immigration documents.

      46.      STONEY CREEK SPA consists of several rooms with massage tables, a

shower table room, one bedroom with bunk beds, and one bedroom with a single bed.


                                            9




             Case 1:19-cv-00186 Document 1-1 Filed 02/15/19 Page 9 of 14
       47.     I know, based on my training and experience, that a legitimate massage parlor

does not typically have beds or bunk beds for its employees. The presence of these

accommodations is indicative of human trafficking and/or prostitution.

       48.     Law enforcement crime scene technicians conducted presumptive Seminal

Fluid Tests in all massage table rooms, utilizing alternate light sources and fluid swab

analysis. All massage rooms contained traces of semen throughout the room. Semen was

detected on the massage tables, walls, doors, cabinets, light switch plates, and floors.

       49.     Investigators interviewed STONEY CREEK SPA employees, who identified

LIU aka “Lisa” as the “boss” of STONEY CREEK SPA.

       50.     LIU’S mother, Li Xiang Chen, was present during the search warrant

execution and found to be acting as a manager of STONEY CREEK SPA.

       51.     STONEY CREEK SPA employees provided statements to law enforcement

agents which contained facts indicative of commercial sex, human trafficking, human

smuggling, and/or interstate transportation in furtherance of commercial sex. For example,

employees told agents that:

       a.      They had been recruited from China, via internet website forums, to come to

               the United States to work in the massage industry.

       b.      Sometime after arriving in the United States, they had traveled by bus to

               North Carolina. When they arrived in North Carolina, STONEY CREEK

               SPA representatives met and transported them to STONEY CREEK SPA.




                                             10




            Case 1:19-cv-00186 Document 1-1 Filed 02/15/19 Page 10 of 14
      c.       They travel by bus to Flushing, New York, every 1.5 months to receive their

               salaries ($4000 USD per month). After they arrive in New York, they are

               transported to an undisclosed location where they receive about $1000 USD

               of their $4000 USD salary. “Lisa” aka LIU sends the remainder of the

               employees’ earnings to their families in China.

      d.       They also travel to New York to receive medical services, including

               physicals.

      52.      Law enforcement agents located and seized the Lexus from STONEY

CREEK SPA.

      53.      Law enforcement agents also located and seized $4,117.00 in U.S. Currency

from STONEY CREEK SPA. The currency was discovered in several locations, including

both bedrooms.

      II.      Search of LIU’s Residence

      54.      Officers also executed the search warrant at LIU’s residence on May 3, 2018.

LIU was present at the time of the search.

      55.      Officers located and seized financial and business records for STONEY

CREEK SPA, reflecting LIU’s name, at the residence.

      56.      Officers also recovered financial and business records for Sweet Spa.

      57.      Officers recovered numerous bus tickets, indicating departure from New

York, Georgia, and South Carolina, and arrival in North Carolina. The investigation and

surveillance of LIU demonstrated that she traveled via the vehicles discussed above that


                                             11




            Case 1:19-cv-00186 Document 1-1 Filed 02/15/19 Page 11 of 14
were registered in her name. Surveillance also demonstrated that at least one young Asian

female was transported from a bus stop in a Walmart parking lot to STONEY CREEK SPA

with her luggage. Accordingly, based on my training and experience, I believe the bus

tickets found at LIU’s residence were purchased for women so that they could travel from

other states to North Carolina in order to engage in prostitution and other illegal acts.

       58.    Numerous New York business service cards were recovered.

       59.    Numerous New York financial instruction business records were recovered.

       60.    Bank of America financial documents reflecting STONEY CREEK

BEAUTY INC., in Flushing, New York, were recovered.

       61.    Law enforcement agents seized the BMW and the Highlander from LIU’s

residence.

       62.    Law enforcement agents also seized $34,760 in U.S. Currency from LIU’s

residence. Most of the currency was concealed throughout the home, including in kitchen

cabinets, bathroom sink cabinets, behind large containers of cooking oil, and in cardboard

boxes behind a washing machine. The currency was mostly large bill denominations,

placed in bulk stacks, bundled with rubber bands, and wrapped in transparent plastic.

                     NO LEGITIMATE BUSINESS OPERATIONS

       63.    None of the employees of STONEY CREEK SPA are certified by the state

of North Carolina as massage therapists. Based on this fact, and the details of the

investigation described above, there is probable cause to believe that all proceeds, income,




                                             12




          Case 1:19-cv-00186 Document 1-1 Filed 02/15/19 Page 12 of 14
and/or assets received by and/or related to the operation of STONEY CREEK SPA and/or

related businesses are ill-gotten gains used in furtherance of criminal acts.

                       NO LEGITIMATE EMPLOYMENT OR INCOME

       64.     Law enforcement databases reflect that LIU has never received any

reportable income in North Carolina as a W-2 employee.

       65.     LIU told law enforcement agents that her sole source of income was cleaning

residential homes. Law enforcement agents have not uncovered any evidence that would

corroborate LIU’s statement. In fact, the investigation described herein shows probable

cause to believe that LIU’s only source of income is criminal activity, i.e., her operation of

Touch of Asia, Sweet Spa, STONEY CREEK SPA, and other such illegitimate businesses.

                            PENDING CRIMINAL CHARGES

       66.     The following North Carolina criminal charges are currently pending against

LIU based on the investigation described above and related investigations:

       a.      February 2017: LIU was indicted in Wake County, North Carolina, for

               feloniously promoting and/or advancing prostitution and feloniously

               operating a continuing criminal enterprise. The charges stemmed from the

               investigation of Touch of Asia.

       b.      May 2018: LIU was charged in Guilford County, North Carolina, with

               feloniously promoting prostitution and feloniously operating a continuing

               criminal enterprise. The charges stemmed from the investigation of

               STONEY CREEK SPA.


                                             13




            Case 1:19-cv-00186 Document 1-1 Filed 02/15/19 Page 13 of 14
                                      CONCLUSION

       67.    Based on the foregoing, your declarant maintains there is probable

cause to believe that the U.S. Currency and vehicles seized from Jia LIU dba STONEY

CREEK SPA are forfeitable to the United States pursuant to 18 U.S.C. §§ 981 and 2428

because they (1) constitute or are derived from proceeds of the transportation of individuals

in interstate commerce with the intent that such individual engage in prostitution, in

violation of 18 U.S.C. § 2421; (2) were used or intended to be used to commit or to facilitate

the commission of the transportation of individuals in interstate commerce with the intent

that such individual engage in prostitution, in violation of 18 U.S.C. § 2421; and/or (3)

constitute or are derived from proceeds traceable to a violation of an offense constituting

specified unlawful activity as defined in 18 U.S .C. § 1956(c)(7), or a conspiracy to commit

such offense, specifically the use of interstate travel to carry out a separate offense in

violation of 18 U.S.C. § 1952.
                    +k.     '-
       This the ~    day of _h~.....,_..~ -- ' 2019.




                                                  Bryan S. Irwin
                                                  Task Force Officer
                                                  Homeland Security Investigations




                                             14




         Case 1:19-cv-00186 Document 1-1 Filed 02/15/19 Page 14 of 14
